 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JEREL STANFIELD,                                    No. 1:14-cv-01389-DAD-BAM
12                        Plaintiff,
13            v.                                          ORDER TO SHOW CAUSE WHY
                                                          SANCTIONS SHOULD NOT BE IMPOSED
14    CITY OF FRESNO and JERRY DYER,                      FOR FAILURE TO OBEY A COURT ORDER
15                        Defendants.                     (Doc. No. 36)
16

17

18           On August 9, 2018, the undersigned issued a minute order in this stayed action. The order

19   directed the parties to file a joint status report on or before August 23, 2018, and thereafter to file

20   joint status reports every 90 days. (Doc. No. 36.) The parties proceeded to file a joint status

21   report on August 13, 2018 (Doc. No. 37), however a review of the docket indicates that no status

22   report has been filed since that time. It has now been well over 90 days since the last status report

23   was filed.

24           Accordingly, the parties are hereby ordered to show cause in writing within seven days

25   from the date of service of this order why sanctions should not be imposed for failure to obey the

26   /////

27   /////

28   /////
                                                         1
 1   court’s minute order issued on August 9, 2018. This order to show cause will be satisfied by the

 2   parties’ filing of the required status report.

 3   IT IS SO ORDERED.
 4
         Dated:     May 1, 2019
 5                                                    UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
